  Case 2:18-cv-02999-CAS-GJS Document 34 Filed 12/10/18 Page 1 of 1 Page ID #:129

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                              CIVIL MINUTES - GENERAL
 Case No.          CV18-2999 CAS (GJSx)                                          Date   December 10, 2018
 Title             Manuel Plata v. Sea View Restaurants, Inc., et al.



 Present: The Honorable            CHRISTINA A. SNYDER, U.S. DISTRICT JUDGE
          Stephen Montes Kerr                             Marea Woolrich                          N/A
                 Deputy Clerk                        Court Reporter / Recorder                  Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                   Manuel Plata, in pro per                                   Steven M. Kroll
 Proceedings:                 SCHEDULING CONFERENCE

      Hearing held and counsel are present. The Court confers with counsel and
schedules the following dates:

Request for leave to file amended pleadings or to add parties: 2/15/2019;
Settlement Completion Cutoff: 6/5/2019;
Factual Discovery Cut-off: 5/6/2019;
Last Day to File Motions: 6/7/2019;
Exchange of Expert Reports Cut-off: 4/1/2019;
Exchange of Rebuttal Reports Cut-off: 4/15/2019;
Expert Discovery Cut-off: 5/27/2019;
Status Conference re: Settlement (11:00 A.M.): 6/17/2019;
Pretrial Conference/Hearing on Motions in Limine (11:00 A.M.): 8/5/2019;
and Jury Trial (9:30 A.M.): 8/27/2019.

      Motions in limine shall be noticed for the same date and time of the Pretrial
Conference, and filed 28 days prior thereto. Motions in limine/oppositions shall not
exceed five (5) pages in length and no replies will be accepted.

      The Court orders this case referred to ADR Procedure No. 1, the magistrate judge
assigned to this case. ADR-12 to issue.


                                                                                        00       :      11
                                                               Initials of Preparer             SMO
cc: ADR


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
